Citation Nr: 1628018	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-12 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post left knee anterior cruciate ligament (ACL) reconstruction and repair of medial meniscus.

2.  Entitlement to an initial rating in excess of 10 percent for right knee status post ACL and meniscal tear.

3.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

4.  Entitlement to an initial rating in excess of 10 percent for status post, left ankle closed fracture of the medial malleolus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for headaches.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from April 2004 to November 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and June 17, 2015 and June 29, 2015 rating decisions of the VA RO in Denver, Colorado.  

In the April 2010 rating decision, the RO, in part, granted service connection for status post left knee ACL reconstruction and repair of medial meniscus at an initial 10 percent disability rating, effective December 1, 2009 and denied service connection for bilateral hearing loss and headaches.

In the June 17, 2015 rating decision, the RO, in part, granted service connection for posttraumatic stress disorder (PTSD) with major depressive disorder, recurrent, at an initial 50 percent disability evaluation, effective April 23, 2015 and denied entitlement to a TDIU.

In the June 29, 2015 rating decision, the RO, in part, granted service connection for status post, left ankle closed fracture of the medial malleolus; for right knee instability; and for right knee status post ACL and meniscal tear at initial 10 percent evaluations, effective December 1, 2009. 

Jurisdiction in these matters has been transferred to the RO in Albuquerque, New Mexico.

The Board notes that the issue of entitlement to an initial rating in excess of 50 percent for PTSD with major depressive disorder, recurrent and has been undergoing some development, but not yet certified to the Board.  Notably, the June 17, 2015 rating decision in part, granted service connection for PTSD with major depressive disorder, recurrent, at an initial 50 percent disability evaluation, effective April 23, 2015.  On June 25, 2015, the RO issued a Supplemental Statement of the Case (SSOC) with this issue noted at the end, in conjunction with the TIDU issue.  However, a timely substantive appeal via a VA Form 9 was not submitted.  Instead, in a May 2016 Appellant's Brief, the Veteran's representative indicated that the Veteran disagreed with the disability rating for the Veteran's service-connected PTSD with major depressive disorder.  This matter is not formally before the Board and is referred to the RO for appropriate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's status post left knee ACL reconstruction and repair of medial meniscus is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less or extension limited to 15 degrees or more.

2.  The Veteran's right knee status post ACL and meniscal tear disability is manifested by pain and tenderness, but not by objective evidence of flexion limited to 30 degrees or less or extension limited to 15 degrees or more.

3.  The Veteran's right knee instability disability has been manifested by no more than slight instability.

4.  The Veteran's left ankle disability is manifested by pain and no more than a moderate amount of limitation of motion.

5.  The Veteran is not currently shown to have a bilateral hearing loss disability by VA standards.

6.  Affording the Veteran the benefit of the doubt, the Veteran has a headache disability resulting from a medically unexplained chronic multisymptom illness.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's status post left knee ACL reconstruction and repair of medial meniscus disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes 5260, 5261(2015).

2.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's right knee status post ACL and meniscal tear disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes 5260, 5261(2015).

3.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's right knee instability disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Code 5257(2015).

4.  The criteria for an initial rating in excess of 10 percent for a left ankle disability have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes, 5003 5271 (2015).

5.  A bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

6.  The Veteran's claimed headache disability may be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition to grant the claim for service connection for a headache disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

The RO provided notice to the Veteran in a January 2010 letter.

Furthermore, for initial rating claims or claims, where, as here, service connection has been granted for left knee, right knee and left ankle disabilities and the initial ratings and effective dates have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  The record also contains the report of a June 2012 and May 2015 VA examinations.  The June 2012 and May 2015 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the June 2012 and May 2015 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate her for times since filing her claim when her disability may have been more severe than at other times during the course of her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999): see also Hart v. Mansfield, 21 Vet. App. (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2015).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2015) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45  (2015).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. §4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2015). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of ankle pain and knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Knees

In the April 2010 rating decision, the RO, in part, granted service connection for status post left knee ACL reconstruction and repair of medial meniscus at an initial 10 percent disability rating, effective December 1, 2009 under Diagnostic Codes 5260-5024.  

In the June 29, 2015 rating decision, the RO, in part, granted service connection for right knee instability under Diagnostic Code 5257 and for right knee status post ACL and meniscal tear under Diagnostic Code 5260 at initial 10 percent evaluations, effective December 1, 2009. 

The Veteran's left knee disability has been rated 10 percent by analogy under Codes 5260-5024 based on tenosynovitis/limitation of motion.  The criteria for rating knee disabilities are noted above.  Code 5024 directs that a disease rated under this Code will be rated on limitation of motion of the affected parts.  Thus, the Veteran is currently rated 10 percent under Code 5260 for painful limitation of flexion.

Under Diagnostic Code 5260 for limitation of flexion of the leg, a 20 percent rating applies if there is flexion limited to 30 degrees; a 10 percent rating applies if there is flexion limited to 45 degrees; and a 0 percent rating applies if there is flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 for limitation of extension of the leg, a 50 percent rating applies if there is extension limited to 45 degrees; a 40 percent rating applies if there is extension limited to 30 degrees; a 30 percent rating applies if there is extension limited to 20 degrees; a 20 percent rating applies if there is extension limited to 15 degrees; a 10 percent rating applies if there is extension limited to 10 degrees; and a 0 percent rating applies if there is extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257 for other impairments of the knee, a 30 percent rating applies if there is severe recurrent subluxation or lateral instability.  A 20 percent rating applies if there is moderate recurrent subluxation or lateral instability.  A 10 percent rating applies if there is slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board observes that the words "slight," "moderate and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA's General Counsel concluded that a veteran with arthritis and instability of the knee may be assigned separate disability ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Separate ratings may also be assigned for limitation of extension and limitation of flexion.  VAOPGCPREC 9-2004.  Therefore, if warranted by the evidence, the rating schedule allows for a separate rating for subluxation or lateral instability of the knee under Diagnostic Code 5257, whether it is slight, moderate, or severe, in addition to ratings for limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Factual Background and Analysis

A June 2010 VA orthopedic surgery consultation noted that the Veteran had 6 months of instability in his left knee 3 years after hamstring ACL reconstruction.  He also had patellar bone ligament ALC reconstruction in the right knee about 6 years ago and that knee was functioning well.  The diagnosis was unspecified internal derangement of the left knee.  X-rays demonstrated ligamentous laxity of the left knee status post repair.  

The Veteran underwent a VA examination in June 2012.  The examiner noted that in August 2007 the Veteran had an ACL tear and a bucket handle medial meniscus tear-status post reconstruction and meniscus repair with residual pain in the joint of the left knee.  In December 2001 he had a right ACL tear and lateral meniscus complex tear, status post ACL reconstruction and meniscus repair.  The Veteran reported still having pains over his left medial knee with extending walking and long periods of standing.  There was also occasional swelling.  He reported no problems with his right knee.  There were no reports of flare-ups.  Right and left knee flexion was from 0 to 140 degrees or greater with no objective evidence of painful motion.  There were no degrees of hyperextension and no objective evidence of painful motion of both the left and right knees.  After repetitive-use testing, flexion was still 0 to 140 degrees or greater with no objective evidence of painful motion and there was still no degrees of hyperextension.  There was no additional limitation in range of motion after repetitive use and there was no functional loss or functional impairment of the left or right knee.  Stability and muscle strength testing was normal.  There was no pain on palpation and there was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did have a history of a meniscal tear of both knees and had frequent episodes of joint pain in his left knee.  He had a partial meniscectomy in 2002 on his left knee but had no residual signs or symptoms due to the meniscectomy.  X-rays did not demonstrate arthritis and the Veteran's bilateral knee disability did not impact his ability to work.

The Veteran underwent a VA examination in May 2015.  The examiner noted that the Veteran had experienced meniscal tears and ACL tears in both of his knees.  The Veteran did not report flare-ups of the knees.  The Veteran did have functional impairment though as his knees reportedly buckled roughly 5 times a week since he started physical therapy.  The Veteran, a barber, also noted that his knees locked when he was cutting hair.  Flexion of the right knee was from 0 to 130 degrees.  Extension of the right knee was from 130 to 0 degrees.  Pain was noted on the examination but it did not result in functional loss.  There was no evidence of pain with weight bearing.  There was no evidence of crepitus of the right knee.  Left knee flexion was from 0 to 125 degrees.  Extension was from 125 to 0 degrees.  The range of motion did not contribute to functional loss.  Pain was noted on the examination but it did not result in functional loss.  There was pain with weight bearing and evidence of crepitus of the left knee.  The knees were tender at the bilateral medial joint line and left pes anserine region with slight swelling at the left pes.  The right LCL was slightly lax and the right ACL was slightly lax but had very clear end feel.  There was no effusion, instability or abnormal alignment.  The Veteran was able to perform repetitive-use testing of both the right and left knees and there was no additional functional loss or range of motion loss after repetitive-use testing of either knee.  For the right knee, pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  However, for the left knee, pain, weakness, fatigability or incoordination did significantly limit functional ability with repeated use over time as he had pain.  The examiner noted though that the Veteran's range of motion actually improved slightly after increased activity on the examination as flexion of the left knee was from 0 to 120 degrees prior to repetitive use and then 0 to 125 degrees after 3 repetitions.  The examiner also noted that the Veteran had instability of station of his left knee.  The Veteran described buckling but was unable to relax enough to fully test the left ACL.  However, it appeared intact and a recent MRI indicated that it was intact at the time.  The Veteran did not have atrophy of either knee but there was some reduction in muscle strength.  There was no ankylosis.  There was no history of recurrent subluxation.  There was a history of slight lateral instability of both knees.  There was no history of recurrent effusion.  On stability testing, the right knee had normal posterior and medial stability but there was 1+ (0-5mm) on anterior and lateral stability testing.  There was no joint instability of the left knee as testing was normal.  The Veteran regularly used a brace.  X-rays did not demonstrate arthritis as they revealed status post ACL repairs bilaterally with no significant periarticular bone proliferative changes and/or erosions.  The examiner noted that the Veteran's bilateral knee disability impacted the Veteran's employment as he had to use bilateral orthoses for prolong standing or walking.  The Veteran would also do best if he could sit down for a few minutes every hour to rest his knees.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that initial evaluations in excess of 10 percent are not warranted for the Veteran's status post left knee ACL reconstruction and repair of medial meniscus; his right knee status post ACL and meniscal tear and his right knee instability disabilities.

Regarding the Veteran's left and right knee status post ACL repair disabilities rated under Diagnostic Code 5260, the Veteran notably did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees in either knee to warrant a higher initial rating under Diagnostic Codes 5260 or 5261.  Namely, on VA examination in June 2012, flexion was from 0 to 140 degrees and extension was to 0 degrees.  On VA examination in May 2015, flexion of the right knee was from 0 to 130 degrees and flexion of the left knee was from 0 to 125 degrees.

At no time during the course of the appeal has flexion been limited to 45 degrees or less as contemplated by a compensable rating under Diagnostic Code 5260 for limited flexion.  Likewise, the preponderance of the medical record shows that the Veteran has not had limited of extension of 10 degrees or more as contemplated by a compensable rating under Diagnostic Code 5261.  

While VA examiner noted the Veteran's complaints of pain, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent.  Furthermore, the 10 percent currently assigned already contemplates painful motion.

While the Board notes that the VA examiner indicated that the Veteran's knee disabilities impacted the function of his knees as he had difficulty standing for long periods of time and difficulty walking for long periods of time, the Board has taken this into account.  However, even when considering these limitations, the Board notes that the pain which limited his function did not result in the functional equivalent of flexion to 30 degrees or extension limited to 15 degrees or more.  Additionally, the VA examiners specifically determined that the Veteran did not have additional limitation in range of motion of the left and right knee following repetitive use testing.  The Board finds that the initial 10 percent evaluations assigned for the left and right knees adequately portray any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his left and right knee disabilities.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, higher evaluations based on functional loss are not warranted.  See DeLuca, supra.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for both the left and right knee disabilities.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Regarding the Veteran's right knee instability, as noted above, in order to warrant an initial rating in excess of 10 percent under Diagnostic Code 5257, there needs to be moderate recurrent subluxation or lateral instability.  However, the evidence of record does not demonstrate moderate recurrent subluxation or lateral instability of the right knee.  Specifically, the May 2015 VA examination revealed only anterior and lateral instability of 1+ (0-5 millimeters) for the right knee.  The right knee was normal on posterior instability testing and medial lateral instability testing.  While the Veteran reported that his knee buckled roughly 5 times a week since he started physical therapy, the record does not show that he has had any recent falls as a result of the right knee.  Moreover, the May 2015 VA examination report notes that there was no evidence of recurrent patellar subluxation/dislocation for either knee.

Accordingly, as the record only demonstrates slight instability for the right knee, an initial evaluation in excess of 10 percent is not warranted.  Instability of the left knee has not been clinically established, thus a separate rating for instability of that knee is not warranted.

As the preponderance of the evidence is against the claims for initial ratings in excess of 10 percent for service-connected status post left knee ACL reconstruction and repair of medial meniscus; his right knee status post ACL and meniscal tear and his right knee instability disabilities, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Left ankle

In this case, in the June 29, 2015 rating decision, the RO, granted service connection for status post, left ankle closed fracture of the medial malleolus at initial 10 percent evaluation, effective December 1, 2009 under Diagnostic Codes 5271-5003.  

Diagnostic Code 5271 is applicable to limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015). 

Under Diagnostic Code 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion, and a 20 percent rating is assigned for a marked limitation.  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Veteran underwent a VA examination in June 2012.  It was noted that in July 2007 the Veteran had an ankle sprain with possible avulsion fracture medially of the deltoid which resolved without significant residuals.  The examiner indicated that the Veteran's ankle had healed well but that it still got stiff occasionally with weather changes and he could feel a mild clicking with range of motion.  The Veteran did not report flare-ups.  Plantar flexion was from 0 to 45 degrees or greater with no objective evidence of painful motion.  Dorsiflexion was from 0 to 20 degrees or greater with no objective evidence of painful motion.  After repetitive-use testing, plantar flexion was still 0 to 45 degrees or greater and dorsiflexion was still from 0 to 20 degrees or greater.  There was no additional limitation in range of motion after repetitive use and there was no functional loss or functional impairment of the ankle.  There was no pain on palpation.  Muscle strength testing was normal.  There was no laxity or ankylosis.  X-rays demonstrated no abnormal findings and the Veteran's ankle did not impact his ability to work.

The Veteran underwent a VA examination in May 2015.  The examiner noted a diagnosis of osteoarthritis of the left ankle.  No flare-ups were reported.  There was abnormal motion as a result of the left ankle arthritis.  Dorsiflexion was from 0 to 15 degrees and plantar flexion was from 0 to 50 degrees.  There was pain noted on the examination but it did not result in functional loss.  There was no evidence of pain with weight bearing and no objective evidence of localized pain or palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing and there was no additional limitation in range of motion after repetitive use.  The examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing was normal and there was no ankylosis.  Left ankle instability was not suspected.  

The examiner noted that the severity of the prior ankle injury was sufficient to cause medial malleolar inversion and it was common for degenerative joint disease to follow from this as a natural progression.  The examiner indicated that this impairment impacted the Veteran's ability to perform occupational tasks as there should be no prolonged walking or running and the Veteran would benefit from sitting a few minutes of every hour.  The Veteran also needed a good ankle brace for significant support while working standing up.

The Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected left ankle disability as the evidence does not show that the Veteran's left ankle disability is more than moderate in nature. 

Notably, the June 2012 VA examination report recorded the Veteran's left ankle dorsiflexion as 0 to 20 degrees and left ankle plantar flexion was from 0 to 45 degrees.  On VA examination in May 2015, left ankle dorsiflexion was 0 to 15 degrees and left ankle plantar flexion was from 0 to 50 degrees.  

In this regard, considering pain on range of motion, dorsiflexion of the left ankle only shows no more than a decrease of 5 degrees, and plantar flexion shows no decrease of motion.  As noted above, in order to receive a 20 percent rating under Diagnostic Code 5271, the Veteran must demonstrate marked limitation of motion of the left ankle.  The Board finds these ranges of motions do not result in "marked" limitation of motion required for a rating in excess of 10 percent. 

Therefore, an evaluation in excess of 10 percent under Diagnostic Code 5271 is not warranted.

The Board has also considered whether higher evaluations are available under other provisions of the code.  The Veteran, however, is not shown to have ankylosis of the ankle to warrant an evaluation under Diagnostic Code 5270.  See 38 C.F.R. § 4.71a.  There is also no evidence of ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy to warrant ratings under Diagnostic Codes 5272-5274.  Id.  

There is X-ray evidence of left ankle arthritis in the May 2015 VA examination. However, arthritis is rated on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Since the 10 percent rating under Diagnostic Code 5271 is based on limitation of ankle motion, a separate rating for arthritis would constitute prohibited pyramiding and is not warranted.  38 C.F.R. § 4.14.

Accordingly, the Board finds that the initial 10 percent evaluation for a left ankle disability is appropriate and that the degree of impairment resulting from the service-connected left ankle disability in this case does not more nearly approximate the next higher rating.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted on the May 2015 VA examination report that the Veteran exhibited functional loss as he has less movement than normal and pain, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination which would warrant a rating in excess of 10 percent.  

Since the Veteran has not demonstrated marked symptoms of his left ankle disability even after repetitive use, the criteria for a rating in excess of an initial 10 percent evaluation have not been met.  Thus, the Board finds that the current 10 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experienced as a consequence of use of his left ankle disability.

The Board notes that the May 2015 VA examiner indicated that the left ankle impairment impacted the Veteran's ability to perform occupational tasks as there should be no prolonged walking or running, the Veteran would benefit from sitting a few minutes of every hour and also needed a good ankle brace for significant support while working standing up.  However, the Board finds that his symptoms are most analogous to those associated with a moderate disability of the left ankle, as he has moderate limitation in range of motion in the left ankle, and the clinical evidence of record does not otherwise demonstrate more than moderate symptoms of his left ankle disability.  

With no objective evidence that the Veteran meets the criteria for an initial evaluation in excess of 10 percent based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an initial evaluation in excess of 10 percent as contemplated by the holding in Deluca. 

Thus, the weight of the evidence is against the grant of an initial disability rating in excess of 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2015).  

For all the foregoing reasons, the Board finds that the claims for an initial rating in excess of 10 percent for a left ankle disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral knee and left ankle disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2015). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran's November 2003 enlistment examination audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
0
0
0
0

An October 2004 in-service audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
0
10
LEFT
15
10
5
5
5

An October 2005 in-service audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-5
0
LEFT
10
10
5
0
5

A February 2006 in-service audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-5
-5
LEFT
15
0
5
0
-5

A June 2007 in-service audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
-5
-5
LEFT
0
0
0
-5
0

A June 2008 in-service audiogram revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
5
5
5
10

The Veteran underwent a VA examination in June 2012.  The examiner noted that while the Veteran was exposed to hazardous noise levels while in service, the Veteran's audiological assessment revealed hearing sensitivity to be within normal limits bilaterally.  He also did not have hearing loss while in service.  

Audiometric testing in June 2012 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
0
LEFT
5
5
5
5
5

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  The examiner noted that the Veteran did not have hearing loss in his left ear and had only high frequency range of 6000Hz or more hearing loss in his right ear.

Considering the claim for service connection for bilateral hearing loss, in light of the record and the governing legal authority, the Board finds that the claim must be denied.

The Veteran contends that he has hearing loss a result of his service.

However, the post-service evidence demonstrates that the Veteran does not have a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds obtained during the pendency of this claim were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition score was not less than 94 percent.  See 38 C.F.R. § 3.385.  

Notably, most recently a VA examination in June 2012 does not show a bilateral hearing loss disability by VA standards.  Thus, there is no competent evidence reflective of a hearing loss disability as defined by 38 C.F.R. § 3.85 at any time during the pendency of this appeal.

The Board appreciates the Veteran's contentions and statements related to his claimed bilateral hearing loss.  However, even conceding that the Veteran was exposed to significant noise in service, the evidence does not show a bilateral hearing loss disability by VA standards.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have a bilateral hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for a grant of service connection-competent evidence of the currently-claimed disability-has not been met. 

With respect to the Veteran's contention that he currently has bilateral hearing loss disability, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As a layperson, the Veteran is competent to report that he experiences difficulty hearing.  However, he is not competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385. 

Absent evidence of a current bilateral hearing loss disability diagnosis, the Board concludes that the claim of entitlement to service connection for a bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


B.  Headaches

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a) (1) (2015). 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id. To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5) (2015); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii) (2015).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a) (3) (2015).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2015). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4) (2015).

The Veteran seeks service connection for a headache disability.  The Veteran's service treatment records demonstrate that in July 2008 the Veteran presented with complaints of nausea and vomiting.  On a February 2009 post-deployment questionnaire the Veteran reported that he was still bothered by his headaches.

The Veteran underwent a VA Gulf War examination in June 2012.  The examiner indicated that the Veteran had tension headaches which was an undiagnosed illness or was a diagnosed medically unexplained chronic multisymptom illness of unknown etiology.  No opinion was required.  The examiner noted that the Veteran's headaches began after his first deployment.  He lived near burn pits on 3 occasions from 2004 to 2009.  He had never had this medically worked up.

The Veteran underwent a VA examination in May 2015.  The Veteran reported that he began getting headaches in 2006 or 2007 while deployed in Afghanistan.  The examiner noted that the Veteran's service treatment records showed few references to headaches.  The examiner opined that it was less likely than not that the Veteran's headaches were incurred in or caused by his claimed in-service injury, event or illness.  The examiner noted that there was only one complaint during service of a headache and there was no chronicity or natural progression of a headache disability.

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for a headache disability as due to a medically unexplained chronic multisymptom illness is warranted.

Notably, the May 2015 VA examiner opined that service connection for headaches was not warranted on a direct basis as it was less likely than not that the Veteran's headaches were incurred in or caused by his claimed in-service injury, event or illness.

However, as a threshold matter, the Board notes again that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to unexplained chronic multisymptom illnesses incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

As noted above, a "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  In this instance, as determined by the June 2012 VA examiner, the Veteran's symptoms have a known diagnosis (tension headaches) that did not have a conclusive etiology.  Additionally, the signs and symptoms include headaches which is one of the enumerated signs and symptoms of a medically unexplained chronic multisymptom illness per 38 C.F.R. § 3.317(b) (2015).  

In light of above, the Board concludes that the medical evidence of record reflects that, after his separation from service and for a period of at least six months, the Veteran, who meets the VA's definition of a Persian Gulf Veteran, experienced a headache disability as due to a medically unexplained chronic multisymptom illness.  

As a result, the Board finds that based on the June 2012 VA examiner's findings and when affording the Veteran the benefit of the doubt, that he has a headache disability as due to a medically unexplained chronic multisymptom illness.

As a medically unexplained chronic multisymptom illness, it must next be determined whether the Veteran's headache disability warrants at least a 10 percent rating.

As the Board finds that the Veteran is competent and credible to report the frequency and severity of these symptoms, the criteria for a 10 percent evaluation for these symptoms have been closely approximated.  As such, service connection for Veteran's headache disability as due to a medically unexplained chronic multisymptom illness is warranted.  38 C.F.R. § 3.317.

Based on the existing evidence and resolving reasonable doubt in the Veteran's favor, the claim for service connection for a headache disability as due to an unexplained chronic multisymptom illness on a presumptive basis under 38 C.F.R. § 3.317 is granted.


ORDER

Entitlement to an initial rating in excess of 10 percent for status post left knee ACL reconstruction and repair of medial meniscus is denied.

Entitlement to an initial rating in excess of 10 percent for right knee status post ACL and meniscal tear is denied.

Entitlement to an initial rating in excess of 10 percent for right knee instability is denied. 

Entitlement to an initial rating in excess of 10 percent for status post, left ankle closed fracture of the medial malleolus is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a headache disability as due to an unexplained chronic multisymptom illness is granted.


REMAND

The Board finds that more development is necessary prior to final adjudication of the entitlement to a TDIU claim remaining on appeal.  

As discussed above, the Board has granted the Veteran's claim for service connection for a headache disability in this decision. The agency of original jurisdiction (AOJ) will assign a disability rating for this disability in the first instance.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of service connection for a headache disability.  

Additionally, with regard to entitlement to a TDIU, the Veteran has never been issued an appropriate VCAA notice letter in accordance with the provisions of 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2015).  As a result, the Board finds that upon remand, the Veteran should be issued such notice. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a VCAA notice letter which satisfies all VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102 , 5103, and 5103A (West 2015); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and any other applicable legal precedent.

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate his claim for TDIU, to include requesting a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.
 
3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


